Name: Council Regulation (EC) No 1589/96 of 30 July 1996 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  economic policy;  political geography;  agricultural structures and production
 Date Published: nan

 16 . 8 . 96 hJN Official Journal of the European Communities No L 206/25 COUNCIL REGULATION (EC ) No 1589/96 of 30 July 1996 amending Regulation (EEC ) No 3013/89 on the common organization of the market in sheepmeat and goatmeat Whereas it is necessary to amend Regulation ( EEC ) No 3013/89 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( ? ), Whereas , in accorance with Article 5c ( 3 ) of Council Regulation ( EEC ) No 3013/89 ( 4 ), the Commission has submitted a report to the Council with proposals for the application in the territories of the new German Lander of the individual producer limits applicable in the rest of the Community ; whereas this report concludes that the restructuring process in the sheep sector in the new German Lander is not yet completed ; whereas it is therefore necessary to redefine the conditions under which special provisions may be adopted by Germany in order to take account of the specific problems which remain in the new Lander ; Whereas , in order to effect a smooth passage from the current provisions in the territories of the new German Lander to the premium regime applicable in the rest of the Community , certain temporary measures may be found to be necessary ; Whereas Article 7 ( 2 ) of Regulation ( EEC ) No 3013/89 provides that where certain market price criteria are met the decision to grant private storage aid may be taken only in the context of a tendering procedure ; whereas experience has shown, however, that private storage aid could be made more effective if the amount of the aid is fixed in advance , where urgent recourse to private storage proves necessary in the light of a particularly difficult market situation in one or more quotation areas ; whereas it therefore appears necessary to authorize the Commission to carry out advance fixing of the aid where such a market situation has arisen , even if the market price criteria referred to above have not been met; Article 1 Regulation (EEC ) No 3013/89 is hereby amended as follows : 1 . Article 5c shall be replaced by the following : 'Article 5c 1 . By way of derogation from Article 5a ( 1 ), for the new Lander of Germany; ( a ) a regional ceiling of one million eligible animals shall be fixed ; ( b ) Germany shall determine the conditions for the distribution of this ceiling and its regional breakdown . 2 . In the territories of the new German Lander, not later than the marketing year 2000, Germany shall apply the provisions on individual limits applicable in the rest of the Community , subject to the provisions of this Article . Germany shall notify the producers of their individual limit per producer , in respect of the granting of the premium provided for in Article 5 . The individual producer limit shall be determined on the basis of the number of ewes for which premium was paid in the marketing year preceding the year in which notification to producers of their individual limits was made . 3 . In the case of natural circumstances which led to a non-payment or to a reduced payment for the reference year, the number of animals corresponding to the payments made during the most recent marketing year shall be used . In the case of non-payment of the premium or of reduced payment for the reference year, as a result of the imposition of penalties provided for to that end, the number recorded during the check which gave rise to those penalties shall be used . 4 . In the event that the sum of the individual limits of producers whose holdings are situated in the new German Lander is less than the regional ceiling fixed for this territory, the remaining rights shall be added (&gt;) OJ No C 125 , 27 . 4 . 1996 , p. 33 . ( 2 ) OJ No C 166 , 10 . 6 . 1996 . (') OJ No C 204 , 15 . 7 . 1996 , p. 57 . ( 4 ) OJ No L 289 , 7 . 10 . 1989 , p . 1 . Regulation as last amended by Regulation ( EC ) No 1265/95 ( OJ No L 123 , 3 . 6 . 1995 , p . 1 ). No L 206/26 EN Official Journal of the European Communities 16 . 8 . 96 to the German national reserve , referred to in Article 5b ( 1 ). The new reserve thus constituted shall be applicable in the entire German territory . 5 . The Commission shall lay down, if necessary , the detailed rules for implementing this Article in accordance with the procedure provided for in Article 30 .'. However , it may be decided to grant aid in the framework of an advance fixing procedure where urgent recourse to private storage proves necessary in the light of a particularly difficult market situation in one or more quotation areas . In such cases , this procedure may only be applied to those quotation areas where such a market situation has been established .'. 2 . Article 7 ( 2 ) shall be replaced by the following : '2 . Where :  the price established in accordance with Article 4 , on the one hand, and  the market price in a quotation area , on the other hand, are less than 70 % of the seasonally adjusted basic price and are likely to remain at that level , the private storage aid provided for in Article 6 may be brought in for the quotation area in question . In this case , aid shall be introduced in the framework of a tendering procedure . Article 2 The Commission shall lay down, if necesary and in accordance with the procedure provided for in Article 30 of Regulation ( EEC ) No 3013/89 , temporary measures to facilitate the transition from the existing arrangements in the new German Lander to those laid down in Article 1 point 1 of this Regulation . Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996 . For the Council The President H. COVENEY